      Case 2:19-cv-00995-JCM-NJK Document 131 Filed 03/31/21 Page 1 of 3




 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     ALINA M. SHELL, Nevada Bar No. 11711
 2   MCLETCHIE LAW
 3   701 East Bridger Avenue, Suite 520
     Las Vegas, NV 89101
 4   Telephone: (702) 728-5300
     Fax: (702) 425-8220
 5   Email: maggie@nvlitigation.com
 6   Counsel for Plaintiff Larime Taylor

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
 9   LARIME TAYLOR, an individual,                       Case. No.: 2:19-cv-00995-JCM-NJK

10                   Plaintiff,
11
             vs.
12
13   LAS VEGAS METROPOLITAN POLICE                       STIPULATION AND ORDER
     DEPARTMENT, in its official capacity;               FOR VOLUNTARY DISMISSAL
14
     SHERIFF JOSEPH LOMBARDO, in his                     WITH PREJUDICE
15   official capacity as Sheriff of the Las Vegas
     Metropolitan Police Department; OFFICER
16   THERON YOUNG, as an individual and in
     his capacity as a Las Vegas Metropolitan
17
     Police Department Officer; OFFICER
18   MATTHEW KRAVETZ, as an individual
     and in his capacity as a Las Vegas
19   Metropolitan Police Department Officer;
20   OFFICER DARRELL LEE DAVIES, as an
     individual and in his official capacity as a
21   Las Vegas Metropolitan Police Department
     Officer; OFFICER WESTON FERGUSON,
22   as an individual and in his official capacity
23   as a Las Vegas Metropolitan Police
     Department Officer; OFFICER THOMAS
24   ALBRIGHT, as an individual and in his
     official capacity as a Las Vegas Metropolitan
25   Police Department; OFFICER JANETTE
26   GUTIERREZ, as an individual and in her
     official capacity as a Las Vegas Metropolitan
27   Police Department Officer; OFFICER
     CLINT OWENSBY, as an individual and in
28   his official capacity as a Las Vegas
     Metropolitan Police Department; OFFICER

                                                     1
      Case 2:19-cv-00995-JCM-NJK Document 129
                                          131 Filed 03/30/21
                                                    03/31/21 Page 2 of 3




     ROBERT THORNE, as an individual and in
 1
     his official capacity as a Las Vegas
 2   Metropolitan Police Department Officer;
     OFFICER JACOB BITTNER, as an
 3   individual and in his official capacity as a
     Las Vegas Metropolitan Police Department
 4
     Officer; OFFICER GERARDO REYES, as
 5   an individual and in his official capacity as a
     Las Vegas Metropolitan Police Department
 6   Officer; OFFICER MORGAN MCCLARY,
 7   as an individual and in his official capacity
     as a Las Vegas Metropolitan Police
 8   Department Officer; OFFICER JAKE
     FREEMAN, as an individual and in his
 9   official capacity as a Las Vegas Metropolitan
10   Police Department Officer; and OFFICER
     CHRISTOPHER LONGI, as an individual
11   and in his official capacity as a Las Vegas
     Metropolitan Police Department Officer,
12
13                   Defendants.

14            Plaintiff LARIME TAYLOR (“Plaintiff”) and Defendants LAS VEGAS

15   METROPOLITAN POLICE DEPARTMENT, JOSEPH LOMBARDO, OFFICER

16   THERON YOUNG, OFFICER MATTHEW KRAVETZ, OFFICER DARRELL LEE

17   DAVIES, OFFICER WESTON FERGUSON, OFFICER THOMAS ALBRIGHT,

18   OFFICER JANETTE GUTIERREZ, OFFICER CLINT OWENSBY, OFFICER ROBERT

19   THORNE, OFFICER JACOB BITTNER, OFFICER GERARDO REYES, OFFICER
20   MORGAN MCCLARY, OFFICER JAKE FREEMAN, and OFFICER CHRISTOPHER
21   LONGI (collectively “LVMPD Defendants”), by their respective counsel, hereby stipulate
22   and agree that, pursuant to settlement, the above-captioned matter be dismissed with
23   prejudice, each party to bear its own attorneys’ fees and costs.
24   ///
25   ///
26   ///
27   ///
28   ///


                                                       2
      Case 2:19-cv-00995-JCM-NJK Document 131 Filed 03/31/21 Page 3 of 3




 1           IT IS SO STIPULATED.
 2   DATED this the 30th day of March, 2021.   DATED this the 30th day of March, 2021.
 3   MARQUIS AURBACH COFFING                   MCLETCHIE LAW
 4
     /s/ Jackie V. Nichols                     /s/ Margaret A. McLetchie
 5   Nick D. Crosby, NBN 8996                  Margaret A. McLetchie, NBN 10931
     Jackie V. Nichols, NBN 14246              Alina M. Shell, NBN 11711
 6   10001 Park Run Drive                      701 E. Bridger Ave., Suite 520
     Las Vegas, NV 89145                       Las Vegas, NV 89101
 7
     Email: ncrosby@maclaw.com                 Email: maggie@nvlitigation.com
 8   Attorneys for LVMPD Defendants            Attorneys for Larime Taylor

 9
10                                        ORDER
11                                       IT IS SO ORDERED.
12
13
14                                       UNITED STATES DISTRICT COURT JUDGE

15
                                                   March 31, 2021
16                                       DATED:

17
18
19
20
21
22
23
24
25
26
27
28


                                               3
